Citation Nr: 1632502	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  11-27 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 40 percent for residuals of prostate cancer.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Army from April 1963 to December 1966, including service in Vietnam.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana which reduced the rating for prostate cancer residuals from 100 to 40 percent, effective September 1, 2010.  (The RO had originally granted service connection for prostate cancer in a rating decision issued in November 2007; an initial evaluation of 100 percent was assigned effective from October 26, 2007.)  The RO also denied a rating in excess of 40 percent for the prostate cancer residuals beginning September 1, 2010.  

In a decision issued in December 2014, the Board found the rating reduction to be proper and remanded the increased rating and TDIU issues to the RO for further development.  The Board treated the TDIU issue as being part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into consideration the existence of this electronic record. 



FINDINGS OF FACT

1.  There has been no recurrence or metastasis of the Veteran's prostate cancer.

2.  Since September 1, 2010, the service-connected residuals of the Veteran's prostate cancer have been manifested by nighttime voiding of four to six times per night and daytime voiding interval of one to two hours.

3.  Since September 1, 2010, the prostate cancer residuals have not been manifested by urinary incontinence requiring the use of absorbent materials or the use of an appliance; or by any renal dysfunction. 

4.  The disability caused by the prostate cancer residuals is not so unusual as to render the application of the regular schedular rating provisions impractical.

5.  The Veteran has engaged in more than marginal employment since September 1, 2010.


CONCLUSIONS OF LAW

1.  A disability evaluation in excess of 40 percent is not warranted for the service-connected residuals of prostate cancer at any time since September 1, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

2.  The criteria for entitlement to a TDIU due exclusively to the prostate cancer residuals have not been met since September 1, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice should also address how ratings and effective dates are assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  A claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).

VA has provided the required notice and neither the Veteran, nor his representative, has alleged any prejudice with regard to the content or timing of VA's notices or development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Relevant to the duty to assist, the Veteran's VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  In addition, the Veteran was afforded a VA examination, in March 2015, to assess the severity of the residuals of his prostate cancer.

A medical opinion is adequate when it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The March 2015 VA examination was conducted by a medical professional, and the associated report reflects review of the Veteran's prior medical history and medical records.  The examination included a report of the history and symptoms for the claimed prostate cancer disability and demonstrated objective evaluations.

The examination report is sufficiently detailed with recorded history, impact on daily life, and clinical findings.  In addition, it is not shown that the examination was in any way incorrectly prepared or that the VA examiner failed to address the clinical significance of the Veteran's claimed condition.  Further, the VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the Veteran was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the Court confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remand, the Veteran was afforded a VA medical examination.  In addition, the AOJ adjudicated the issue of entitlement to service connection for fatigue claimed as secondary to the prostate cancer; a rating decision issued in July 2015 denied that claim and the Veteran did not appeal the denial of service connection for chronic fatigue.  Therefore, substantial compliance has been achieved.  

Furthermore, the Veteran was informed about the kind of evidence that was required and the kinds of assistance that VA would provide, and he was supplied with the text of 38 C.F.R. § 3.159.  The Veteran did not provide any information to VA concerning available relevant treatment records that he wanted the RO to obtain for him that were not obtained.  He had previously been given more than one year in which to submit evidence after the RO gave him notification of his rights under the pertinent statute and regulations.

The Veteran was provided with notice as to the medical evidence needed for increased evaluations for genitourinary disabilities as well as the assistance VA would provide.  Therefore, there is no duty to assist that was unmet and the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, VA has satisfied its duty to assist and notify the Veteran.

II.  Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The Veteran prevails in either event.  However, if the weight of the evidence is against the Veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the Veteran or not, as well as the entire history of his disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes VA and private medical treatment records; the reports of the VA medical examinations conducted in February 2010, June 2012, and March 2015; and various written statements submitted by the Veteran.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A.  Increased rating 

The Veteran contends that he is entitled to a disability evaluation in excess of the currently assigned 40 percent rating for his service-connected prostate cancer residuals.  He maintains that he has not been able to work in the sun due to his prostate cancer residuals since September 1, 2010.

Prostate cancer is rated under the Diagnostic Code 7528 which provides that a 100 percent evaluation is assigned for the malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent is continued with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability is to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

The medical evidence of record demonstrates that the Veteran's prostate cancer was successfully treated and that surgical, x-ray, antineoplastic chemotherapy, and other therapeutic procedures ceased more than 6 months prior to a February 2010 VA medical examination.  In fact, there is no evidence of any further radiation therapy or other treatment for the Veteran's prostate cancer beyond April 2009.  The medical evidence of record does not show that there was a local reoccurrence or metastasis of the Veteran's prostate cancer.  Thus, a 100 percent evaluation was not warranted under Diagnostic Code 7528 as of September 1, 2010, and the disability is rated on its residuals. 

Since September 1, 2010, the residuals of the Veteran's prostate cancer have been rated as urinary frequency.  See 38 C.F.R. § 4.115a.  The maximum rating of 40 percent is warranted when the daytime voiding interval is less than one hour or when there is a need to void five or more times per night.  The Veteran has been assigned the maximum of 40 percent since September 1, 2010.

Under 38 C.F.R. § 4.115a, a higher of 60 percent is available for voiding dysfunction; a 60 percent rating is warranted when there is urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  The 60 percent evaluation is the maximum rating available for voiding dysfunction.  In this case, as reflected by the reports of the VA examinations conducted in February 2010, June 2012, and March 2015, the Veteran has not used any incontinence pads or other appliance.  Therefore, a higher rating for voiding dysfunction is not applicable.

Residuals of prostate cancer may also be rated as renal dysfunction.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528.  Renal dysfunction manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101, is to be assigned a 60 percent rating.  Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  38 C.F.R. § 4.115a.

However, review of the medical evidence of record, both private and VA, does not reveals any diagnosis of renal dysfunction or findings of renal dysfunction.  There is no evidence that the Veteran was found to have any albuminuria, any edema or any decrease in kidney function.  There is no clinical evidence of record that the Veteran has hypertension with diastolic pressure predominantly 120 or more or that he has ever had BUN levels 40 to 80mg% or creatinine levels of 4 to 8mg%.  In addition, there is no clinical evidence of record that he has generalized poor health due to his prostate cancer residuals.  As reflected by the VA examination reports of June 2012, and March 2015, the Veteran does not have any residuals of his prostate cancer, including any renal dysfunction, other than voiding frequency and erectile dysfunction.

As of September 1, 2010, the only residuals of the Veteran's prostate cancer were urinary frequency and erectile dysfunction.  Furthermore, a February 2010 rating decision granted service connection for erectile dysfunction and also granted special monthly compensation for the Veteran's loss of use of a creative organ.  There is no basis in the evidence of record for the assignment of any rating in excess of 40 percent based on voiding frequency from September 1, 2010 onward.

In reaching this determination, the Board has given due consideration to the doctrine of resolving all doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), which requires that if the evidence preponderates in favor of the Veteran or is in relative equipoise, the claim must be allowed and that the claim may be denied only if the preponderance of the evidence is against the claim.  In light of the evidence of record and the above legal criteria, the Board finds that the Veteran is not entitled to an evaluation in excess of a 40 percent beginning September 1, 2010, because the evidence of record does not demonstrate that the Veteran experiences such symptoms as voiding dysfunction requiring the use of absorbent materials or that he experiences any renal dysfunction at all.  Thus, a rating higher than the currently assigned 40 percent evaluation is not warranted under the applicable rating criteria from September 1, 2010 onward.  

Hence, the evidence supports no more than a schedular rating of 40 percent for the Veteran's prostate cancer residuals from September 1, 2010 onward.  The Rating Schedule does not provide a basis for an increased evaluation for the prostate cancer disability given the clinical findings in this case.  The preponderance of the evidence is against the claim for a schedular rating in excess of 40 percent for the prostate cancer residuals beginning September 1, 2010.

Increased evaluations for the claimed disability could be granted if it were demonstrated that the particular disability presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  Given the Veteran's complaints as they might be related to his capacity for employment, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.  See also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Veteran's service-connected prostate cancer residuals consist of urinary frequency and erectile dysfunction (for which a separate evaluation and special monthly compensation have been awarded).  The Board finds that the Veteran has not described exceptional or unusual features associated with his prostate cancer residuals.  Clearly the Veteran's symptoms cause impairment in his functioning and capacity.  However, the extent of his impairment is adequately contemplated by the rating criteria, which reasonably describe the effects of his disability; more specifically, the rating criteria address the Veteran's voiding dysfunction.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptomatology for his service-connected prostate cancer residuals.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate a claimant for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board finds no evidence that the prostate cancer residuals present such an unusual or exceptional disability picture as to require an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  As discussed above, there are higher ratings available for the prostate disability, but the required manifestations have not been shown in this case.  The Veteran has not offered any objective evidence of any symptoms due to the prostate cancer residuals on appeal that would render impractical the application of the regular schedular standards.  The voiding dysfunction symptoms described by the Veteran fit squarely within the criteria found in the relevant diagnostic codes for genitourinary system dysfunctions.  In short, the rating criteria contemplate not only his symptoms but the severity of his prostate cancer residuals.  For these reasons, referral for extraschedular consideration is not warranted for the prostate disability.

The Board acknowledges that the Veteran, in advancing this appeal, believes that his prostate disability has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board has carefully considered the Veteran's contentions and arguments.  In this case, however, the Veteran himself has reported that he does not experience voiding dysfunction that meets the criteria for the next higher rating.  In addition, the competent medical evidence offering detailed descriptions of the urologic symptomatology and specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating whether that disability involves renal dysfunction.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of each one of the disability-related symptoms.  Again, the Veteran himself has not reported symptomatology commensurate with any higher rating.  While the Veteran has attributed his chronic fatigue to his prostate cancer, a rating decision issued in July 2015 specifically denied service connection for chronic fatigue, to include due to the prostate cancer; however, the Veteran did not appeal this denial.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  In fact, the RO's grant of the 40 percent evaluation is based on the Veteran's reports about his urinary frequency.  Furthermore, the medical findings (as provided in the examination reports and treatment notes) directly address the criteria under which the manifestations of the Veteran's prostate disability have been evaluated.  The lay statements of record have been considered together with the probative medical evidence clinically evaluating the severity of the symptoms associated with the residuals of the Veteran's service-connected prostate cancer residuals.  The preponderance of the most probative evidence does not support assignment of any rating in excess of 40 percent from September 1, 2010 onward.  The findings needed for any higher evaluation are not currently demonstrated.  Because the preponderance of the evidence is against the Veteran's increased rating claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board has considered whether any staged rating is appropriate.  As reflected in the decision above, the Board has not found variation in the Veteran's prostate cancer residuals symptomatology or clinical findings for the manifestations of that disability which would warrant the assignment of any additional staged rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  There has been no variation in the clinical manifestations for the prostate disability since September 1, 2010.  Based upon the record, the Board finds that at no time since September 1, 2010, has the prostate cancer residuals disability on appeal been more disabling than as currently rated.

B.  TDIU claim

The Veteran contends that he is unable to work in the sun for more than a few hours because of his service-connected prostate cancer residuals.  He has repeatedly stated that he is not able to work the way he used to as a contractor because of fatigue; he has also submitted third party statements to that effect as well.  The Veteran has also stated that he is self-employed and that he has only been able to work for four hours per day in connection with his construction business.  

The Veteran has two service-connected disabilities: prostate cancer residuals, evaluated as 40 percent disabling as of September 1, 2010, and erectile dysfunction, evaluated as noncompensable; his combined rating is 40 percent.

A request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

As a 100 percent ("total") schedular rating for the prostate cancer disability had been assigned between October 26, 2007 and August 31, 2010, the issue of entitlement to a TDIU is rendered moot prior to September 1, 2010.  However, the period beginning September 1, 2010 is on appeal, as it is part and parcel with the claim for an increased evaluation for the service-connected prostate cancer residuals.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Turning to the period beginning September 1, 2010, VA will grant a total disability rating for individual unemployability (TDIU) when the evidence shows that a veteran is precluded, by reason of his service-connected disability, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disability is so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Advancing age, any impairment caused by conditions that are not service-connected and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In this case, as of September 1, 2010, the Veteran had been granted service connection for prostate cancer residuals and that disability was assigned a 40 percent evaluation.  The only other service-connected disability is erectile dysfunction which has been assigned a noncompensable rating.  Thus, the combined rating since September 1, 2010 has been 40 percent.  Therefore, the aforementioned TDIU requirement of one disability rated 60 percent or more has not been met at any time during the appeal period.  In addition, the TDIU requirement of a combined rating of 70 percent or more has not been met at any time during the appeal period.  

Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU and therefore the only basis for the assignment of a TDIU is on an extraschedular basis.  See 38 C.F.R. § 4.16(a).  Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  

Factors such as employment history, and educational and vocational attainments, are for consideration.  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

The Veteran has presented statements that he had been incapable of working due to his service-connected prostate cancer residuals since September 1, 2010.  In the application for TDIU (VA Form 21-8940) submitted by the Veteran in December 2012, he reported that he had earned up $900 per month while working 9 hours per week in 2010.  He also stated that he had earned up to $1,300 per month while working 13 hours per week in 2011, and that he had earned up to $900 per month while working 9 hours per month in 2012.  In December 2012, he reported that his total earned income for the previous 12 months had been $11,900.  

The reports from the June 2012 and March 2015 VA medical examinations reflect that the Veteran reported that he was working approximately four to five hours per day or 20 hours per week.  He was described, in June 2012, as being able to sit for a couple of hours, stand for 30-60 minutes, walk about a mile, lift about 50 pounds and drive in intervals of a couple of hours.  The March 2015 examiner stated that, when taking into account only the Veteran's service-connected prostate cancer condition, he would be able to sit, stand, walk, hold, bend, lift, carry, drive, operate machinery, communicate, remember, follow instructions, use judgment, show insight, think abstractly, adapt to changes or stress, concentrate, interact and communicate with coworkers and/or customers.  Therefore, the examiners concluded that the service-connected prostate cancer residuals did not affect the Veteran's ability to work.  

In addition, as reflected in a VA Form 21-0960Q-1 submitted by a private health care provider in May 2015, the Veteran has been diagnosed with chronic fatigue syndrome.  The symptoms attributed to the chronic fatigue syndrome include debilitating fatigue, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, headaches, migratory joint pain, neuropsychologic symptoms and sleep disturbance.  The Veteran was noted to be able to work four hours per day.

Substantially gainful employment is defined as work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment is defined as an amount of earned annual income that does not exceed the poverty threshold determined by the U.S. Department of Commerce, Bureau of the Census.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income does exceed the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.  Marginal work is not considered substantially gainful employment. 

In this case, the Veteran submitted a VA Form 21-8940 in December 2012; in that document, the Veteran reported that he was self-employed as the owner of a construction company.  He said that he worked nine hours per week in 2010, with gross earnings of up to $900 per month; 13 hours per week in 2011, with gross earnings up to $1,300 per month; and nine hours per week in 2012, with gross earnings up to $900 per month.  

The Veteran has also submitted a copy of his 2010 federal tax return indicating that he was single.  The Board notes that, for an individual over the age of 65, the poverty threshold was $10,458 in 2010; $10,788 in 2011; $11,011 in 2012; $11,173 in 2013; and $11,354 in 2014.  Thus, the Veteran was shown to have made at least more than the poverty level for the years he worked between nine and 13 hours per week as contractor from 2010 through 2012.  For example, in his December 2012 VA Form 21-8940, the Veteran stated that he had earned $11,200 in the previous 12 months.  This reflects that the Veteran was earning approximately $24 per hour for a nine-hour work week.  In addition, the evidence of record includes a May 2015 report from a physician's assistant who has treated the Veteran for a number of years to the effect that the Veteran was able to work four hours per day.  The Veteran also told VA examiners in June 2012, and March 2015, that he was working four hours per day.  Thus, he is shown to be capable of working 20 hours per week which is more hours per week than he reported working between 2010 and 2012.  In fact, the Veteran has - by his own report - essentially doubled the number of hours worked and thus his income would have increased as well.

Based on the evidence presented, the Board finds that the preponderance of the evidence is against the claim for a total disability evaluation based on individual unemployability due to the service-connected prostate cancer alone beginning September 1, 2010.  The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities precluded him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

However, the evidence of record shows the Veteran has been capable of performing the physical and mental acts required by employment since September 1, 2010, and that he was engaged in more than marginal employment.  The evidence also indicates that the Veteran's claimed difficulties related to fatigue affecting his ability to work are related to nonservice-connected disorders.  Thus, the Board finds that the evidence of record is insufficient to show that the Veteran has been unable to secure or follow a substantially gainful occupation since September 1, 2010 because of his service-connected disabilities.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For these reasons, the preponderance of the evidence is against the claim for a TDIU.  Consequently, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  .


ORDER

The claim for an evaluation in excess of 40 percent for the prostate cancer residuals beginning September 1, 2010 is denied.

The claim for a TDIU beginning September 1, 2010 is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


